      Case: 1:18-cv-00011-PAB Doc #: 29 Filed: 12/10/18 1 of 2. PageID #: 250



                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

 DANIEL JONES, on behalf of himself and              )   CASE NO. 1:18-cv-00011
 all others similarly situated,                      )
                                                     )   JUDGE CHRISTOPHER A. BOYKO
            Plaintiff,                               )
                                                     )
            vs.                                      )
                                                     )   ORDER
 THE LUBRIZOL CORPORATION,                           )
                                                     )
            Defendant.                               )
                                                     )


                  10th day of _______________________,
       NOW, this _____           December              2018, IT IS HEREBY ORDERED

that the Parties Joint Stipulation to Conditional Certification and Notice is approved and the Parties

shall proceed as follows:

       1)         The following collective action is conditionally certified pursuant to Section 16(b)

of the FLSA: All current and former manufacturing employees of The Lubrizol Corporation,

excluding union members, as well as individuals employed by third-party staffing agencies, who

worked at locations within the United States between January 2, 2015 and the present;

       2)         Plaintiff shall issue the proposed notice attached as Exhibit 1 to the individuals

appearing on the Class List provided by Defendant via First-Class Mail and Email on January 7,

2019. Plaintiff will not issue notice to individuals appearing on the Class List who have been

union members at all times between January 2, 2015 and the present.

       3)         The opt-in period will close as to the potential opt-in plaintiffs on February 7,

2019; and

       4)         Defendant is not waiving any rights or defenses by virtue of this Stipulation.

Defendant expressly preserves all rights and defenses, including, but not limited to, seeking to
      Case: 1:18-cv-00011-PAB Doc #: 29 Filed: 12/10/18 2 of 2. PageID #: 251



decertify the conditional collective action, objecting to the proposed final collective action

certification, and objecting to the proposed collective action as not meeting the requirements of

Federal Rule of Civil Procedure 23 and section 16(b) of the Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 216(b), and/or any other legal and/or factual basis..




                                               s/ Christopher A. Boyko
                                              _________________________________
                                              JUDGE CHRISTOPHER A. BOYKO




                                                  2
